Exhibit 10.1

[Note: Text in [    ] is only included in Form of Retention Agreement for
William A. Moir]

RETENTION AGREEMENT

B E T W E E N :

TIM HORTONS INC.,

a corporation governed by the Canada Business Corporations Act

 

(hereinafter, the “Corporation”) - and -                              
                       , an individual resident in              (hereinafter,
the “Executive”)

WHEREAS the Corporation and its subsidiaries are engaged in the business of
owning, operating and franchising Tim Hortons retail outlets and carrying on
ancillary activities incidental thereto (the “Business”);

WHEREAS the Executive possesses unique skills, knowledge and experience relating
to the Business;

WHEREAS with a view to providing stability to the Corporation and to certain
members of senior management of the Corporation during a period of transition
with respect to the Chief Executive Officer position, the Human Resource and
Compensation Committee of the Board of Directors of the Corporation (the “HRCC”)
has approved a retention program, on the terms and conditions set forth in this
Agreement (the “Retention Program”);

WHEREAS pursuant to the Retention Program, subject to satisfaction of all of the
conditions set forth in this Agreement, the Executive shall be entitled to a
cash payment equal to $        , representing the Executive’s annual base salary
as of the date of this Agreement (the “Payment Amount”), which shall be earned
and become payable on the date that is nine (9) months following the date that
an individual commences employment as Chief Executive Officer of the
Corporation, as a permanent successor to Mr. Paul House (the “Payment Date”);
and

WHEREAS the parties wish to enter into this Agreement to confirm the accuracy of
the recitals and to acknowledge the terms and conditions of the Retention
Program.



--------------------------------------------------------------------------------

 

- 2 -

NOW THEREFORE this Agreement witnesses that in consideration of good and
valuable consideration, including the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. The parties confirm the accuracy of, and acknowledge and agree to the
provisions set forth in, the recitals of this Agreement, and further acknowledge
and agree that the Retention Program shall be governed by the terms and
conditions set forth in this Agreement (including the recitals).

 

2. The Executive hereby acknowledges and agrees that:

 

  a. the payment of the Payment Amount to the Executive is conditional upon the
Executive being actively employed, on a full-time basis, by the Corporation on a
continuous basis (except for standard vacation, personal and sick days taken in
accordance with the Corporation’s policies for each of the foregoing) [as Chief
Brand and Marketing Officer,] from the date hereof through to the Payment Date;

 

  b. if the Executive’s employment [as Chief Brand and Marketing Officer] is
terminated for any reason whatsoever prior to the Payment Date, whether due to
retirement, resignation, termination without cause, termination for cause, for
“good reason” by the Executive, death, disability or for any other reason
whatsoever (including but not limited to as a result of a “change in control” of
the Corporation, as defined under any applicable agreement between the Executive
and the Corporation), then the Executive shall not be entitled to all or any
portion of the Payment Amount or to any other amount, payment or entitlement
under the Retention Program;

 

  c. notwithstanding that the Payment Amount is not performance-based
compensation, in the event that the Corporation has an outstanding claim, as of
the Payment Date, for recoupment or reimbursement from the Executive:

 

  i. under the Corporation’s Recoupment Policy Relating to Performance-Based
Compensation adopted by the Board of Directors, as amended from time to time, or

 

  ii. in accordance with the terms of any separate agreement, understanding or
arrangement between the Executive and the Corporation (or any affiliate thereof)
including, but not limited to, any employment agreement, offer letter for
initial employment, promotional letter setting forth the terms of the
Executive’s promotion, change in control agreement, severance agreement or
arrangement, and/or post-employment covenant agreement,

then up to the full Payment Amount is subject to forfeiture or offset in order
to satisfy such claim;

 

  d. the Retention Program shall be administered by the HRCC, which shall
construe and interpret the Retention Program, and make such determinations and
take such other action in connection with the Retention Program as it deems
necessary and advisable, provided that the terms and conditions set forth in
this Agreement shall not be amended without the prior consent of the Executive;
and

 

  e.

for tax purposes, the Payment Amount shall be considered income and shall be
subject to the withholding, deduction requirements and other requirements of



--------------------------------------------------------------------------------

 

- 3 -

  applicable laws, and, for greater certainty, the Payment Amount shall not be
considered “earnings” for purposes of compensation and benefit plans and
programs, including but not limited to the Corporation’s Executive Annual
Performance Plan, Defined Contribution Pension Plan or Personal Supplemental
Executive Retirement Savings Plan.

 

3. The parties agree to execute such further documentation as from time to time
necessary to reflect the intent of this Agreement.

 

4. This Agreement is binding on the parties hereto and their respective
successors and permitted assigns.

 

5. This Agreement shall be interpreted and enforced in accordance with, and the
respective rights and obligations of the parties shall be governed by, the laws
of the Province of Ontario and the federal laws of Canada applicable in that
province.

 

6. This Agreement may be executed in more than one counterpart which when fully
signed shall constitute one agreement.

Dated: August     , 2012

 

TIM HORTONS INC.

By:

 

 

Its:

 

 

 

EXECUTIVE

 